Citation Nr: 0927670	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to August 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in March 2006, a statement of the case was issued 
in May 2007, and a substantive appeal was received in June 
2007.  The Veteran testified at a Board hearing in June 2009.

The issues of entitlement to service connection for low back 
disability and for cervical spine disability are REMANDED to 
the RO via the AMC, in Washington, DC.  VA will notify the 
Veteran if further action is required.


FINDING OF FACT

At the June 15, 2009 Board hearing, prior to the promulgation 
of a decision in the appeal, the Veteran withdrew the appeal 
of the issue of entitlement to service connection for right 
shoulder disability.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for right shoulder disability.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

In this case, the Veteran withdrew his appeal of entitlement 
to service connection for right shoulder disability at the 
Board hearing held in June 2009.  Thus, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to this issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal on this 
matter, and the issue of entitlement to service connection 
for right shoulder disability is dismissed.


ORDER

The issue of entitlement to service connection for right 
shoulder disability is dismissed.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of the grant of service connection for cervical 
spine disability, no further discussion of VCAA is necessary 
at this point.  The matter of VCAA compliance with regard to 
the other issue will be addressed in a future merits decision 
after action is undertaken as directed in the remand section 
of this decision.  Any notice deficiency, per Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless 
error (see Bernard v. Brown, 4 Vet. App. 384, 394 (1993)), as 
section 5103(a) notice provisions have been satisfied, and if 
the Veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the disability rating or effective date assigned to the 
award.  Then, more detailed obligations arise, the 
requirements of which are set forth in sections 7105(c) and 
5103A.  Dingess, 19 Vet. App. at 489.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

The Veteran contends that he injured his neck in two separate 
helicopter accidents that occurred during his period of 
service in Vietnam.  Service personnel records reflect that 
the Veteran was in Vietnam from April 25, 1963, to May 9, 
1964, and served as a Crew Chief and Senior Helicopter 
Mechanic.  

In November 2000, the RO issued a rating decision granting 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  In adjudicating the claim, the RO 
acknowledged the Veteran's Vietnam service and military 
service occupation (MOS) during service.  The RO determined 
that the Veteran's reported stressors were consistent with 
his assignment in Vietnam and with his combat exposure.  
Based on service records which verified his combat stressors, 
the RO conceded his claimed stressors.  As the RO conceded 
the Veteran's claimed stressors and determined that his 
stressors were consistent with engagement in combat with 
enemy forces, the Board has determined that the Veteran's 
claims of service connection for low back disability and for 
cervical spine disability should be adjudicated pursuant to 
38 U.S.C.A. § 1154(b).  

Under such regulatory provision, if the record demonstrates 
that the Veteran engaged in combat with enemy forces, then by 
statute VA shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and to that end, shall resolve 
every reasonable doubt in favor of the Veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  See also 38 C.F.R. 
§ 3.304(d).

The question remains as to whether the Veteran has a low back 
disability and cervical spine disability consistent with 
injuries sustained in a helicopter accident.  The Veteran 
submitted a lay statement from A.S.K., M.D., who was a 
battalion surgeon at the time of one of the purported 
helicopter accidents, and although he did not treat the 
Veteran, recalls that a crash occurred during the latter part 
of November 1963.  Dr. A.S.K. did not recall any specific 
injuries sustained by the Veteran, but did recall that there 
were crewmembers treated for injuries.  A lay statement from 
a fellow soldier, E.F., stated that he recalled the Veteran 
was in a helicopter accident that occurred in spring 1964.  
E.F. stated that he recalled that the crash caused extensive 
damage to the helicopter and that the Veteran sustained 
injuries.

In November 2006, James M. Bee, M.D. evaluated the Veteran 
and diagnosed cervical spondylosis, right rotator cuff tear, 
degenerative disc disease, L5-S1, left leg atrophy, and 
peripheral neuropathy.  Dr. Bee stated that the Veteran's 
neck pain was most likely caused by his cervical spondylosis, 
facet joint arthritis, which may have been precipitated by 
his helicopter crash in Vietnam.  Dr. Bee opined that the 
Veteran's cervical spondylosis at least as likely as not 
could have been caused by his helicopter crash in Vietnam.  
However, the Board views this opinion as only suggesting the 
possibility of a nexus.  Moreover, Dr. Bee's opinion does not 
include any clear rationale.  

Under the circumstances, the Board believes that the Veteran 
should be afforded appropriate VA examination to assess the 
nature and etiology of his claimed low back disability and 
cervical spine disability, to include whether any such 
disability is causally related to the helicopter accidents 
during service.

Accordingly, this case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
appropriate VA examination(s) to assess 
the nature and etiology of his low back 
disability and cervical spine disability.  
It is imperative that the claims file be 
made available to the examiner(s) for 
review in connection with the 
examination(s).  After examining the 
Veteran and reviewing the claims file in 
its entirety, the appropriate examiner 
should respond to the following:

a)  Does the Veteran have a disability of 
the low back?

b)  If the Veteran has a current 
disability of the low back, is it at 
least as likely as not (a 50% or higher 
degree of probability) that such 
disability is causally related to his 
period of service, to include helicopter 
accidents which occurred during service?  
[For purposes of this opinion, the 
examiner should assume that the Veteran 
did suffer a low back injury during 
helicopter accidents during service.]

c)  Does the Veteran have a cervical 
spine disability?

d)  If the Veteran has a current cervical 
spine disability, is it at least as 
likely as not (a 50% or higher degree of 
probability) that such disability is 
causally related to his period of 
service, to include helicopter accidents 
which occurred during service?  [For 
purposes of this opinion, the examiner 
should assume that the Veteran did suffer 
a cervical spine injury during helicopter 
accidents during service.]

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
discuss why an opinion is not possible.

2.  The RO should, then, readjudicate the 
Veteran's claims of service connection 
for low back disability and for cervical 
spine disability.  The provisions of 38 
U.S.C.A. § 1154(b) should be considered 
in readjudicating the claims.  The RO 
should then issue a supplemental 
statement of the case to the Veteran and 
his representative and provide him an 
opportunity to respond before this case 
is returned to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


